Exhibit 10.1


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS*

Each director of IAC who is not an employee of IAC or any of its businesses
receives an annual retainer of $45,000 and the chairpersons of the Audit and
Compensation and Human Resources Committees each receive an additional annual
retainer of $15,000. Members of the Audit and Compensation and Human Resources
Committees (including the chairpersons) receive an additional annual retainer of
$10,000 and $5,000, respectively.

IAC also reimburses non-employee directors for all reasonable expenses incurred
by these directors as a result of attendance at IAC Board and Committee
meetings. In addition, non-employee directors receive a grant of 7,500
restricted stock units (or such lesser number of restricted stock units with a
dollar value of $250,000) upon their initial election to office and annually
thereafter on the date of IAC’s annual meeting of stockholders at which the
director is re-elected. These restricted stock units vest in three equal annual
installments commencing on the first anniversary of the grant date.

Under IAC’s Deferred Compensation Plan for Non-Employee Directors, non-employee
directors may defer all or a portion of their annual retainer(s). Eligible
directors who defer their retainer(s) can elect to have such deferred amounts
applied to the purchase of share units, representing the number of shares of IAC
Common Stock that could have been purchased on the relevant date, or credited to
a cash fund. If any dividends are paid on IAC Common Stock, dividend equivalents
will be credited on the share units. The cash fund will be credited with deemed
interest at an annual rate equal to the weighted average prime lending rate of
JPMorgan Chase Bank.

Upon termination, a director will receive (1) with respect to share units, such
number of shares of IAC Common Stock as the share units represent and (2) with
respect to the cash fund, a cash payment. Payments upon termination will be made
in either one lump sum or up to five installments, as previously elected by the
eligible director at the time of the related deferral election.

 

--------------------------------------------------------------------------------

*                                         The non-employee director compensation
arrangements described above, which arrangements were approved by the
Compensation and Human Resources Committee of the IAC Board of Directors on
May 17, 2006, will become effective on July 1, 2006.

 


--------------------------------------------------------------------------------